[Cite as State v. Blauser, 2022-Ohio-4.]


                                         COURT OF APPEALS
                                       LICKING COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


STATE OF OHIO,                                :       JUDGES:
                                              :       Hon. Craig R. Baldwin, P.J.
        Plaintiff - Appellee                  :       Hon. Patricia A. Delaney, J.
                                              :       Hon. Earle E. Wise, J.
-vs-                                          :
                                              :
TYLER BLAUSER,                                :       Case No. 2021 CA 00042
                                              :
        Defendant - Appellant                 :       OPINION



CHARACTER OF PROCEEDING:                              Appeal from the Licking County
                                                      Municipal Court, Case No.
                                                      21TRC02046




JUDGMENT:                                             Affirmed




DATE OF JUDGMENT:                                     January 3, 2022




APPEARANCES:

For Plaintiff-Appellee                                For Defendant-Appellant

TRICA M. MOORE                                        CHRIS BRIGDON
Assistant Law Director                                8138 Somerset Rd.
40 W. Main Street                                     Thornville, Ohio 43076
Newark, Ohio 43055
Licking County, Case No. 2021 CA 00042                                               2



Baldwin, P.J.

       {¶1}     Defendant-appellant Tyler Blauser appeals his conviction from the Licking

County Municipal Court for operating a motor vehicle while under the influence. Plaintiff-

appellee is the State of Ohio.

                        STATEMENT OF THE FACTS AND CASE

       {¶2}     On March 10, 2021, appellant was cited for speeding in violation of R.C.

4511.21 and operating a motor vehicle while under the influence of alcohol/drug of abuse

(OVI) in violation of R.C. 4511.191(A(1)(a). Appellant entered a plea of not guilty and a

jury trial commenced on May 3, 2021. The following testimony was adduced at trial.

       {¶3}     Trooper Zackeria Maust of the Ohio State Highway Patrol was on duty on

March 6, 2021 and was in uniform in a marked cruiser. At approximately 1:09 a.m.,

Trooper Maust, using his radar unit, clocked appellant’s vehicle as traveling 34 miles per

hour in a 25 mile per hour zone. The Trooper initiated a traffic stop of appellant’s vehicle.

Appellant was the only person in the vehicle. When, after approaching appellant, he

asked appellant where he was coming from, appellant indicated the Hub, which is a bar.

Trooper Maust testified that he detected the odor of alcohol.

       {¶4}     Trooper Maust then asked appellant if he had anything to drink and

appellant said “uh no.” Transcript at 56. The Trooper then asked appellant if it was “uh

no or no” and appellant was “very hesitant when he answered.” Transcript at 56.

Appellant then answered “no”. Appellant’s eyes were bloodshot and there were a lot of

ashes in his ashtray. Appellant indicated that he smoked cigarettes.

       {¶5}     Trooper Maust then asked appellant for the documentation on the vehicle.

He testified that when appellant presented him with the same, he was “fumbling” with the
Licking County, Case No. 2021 CA 00042                                                3


paperwork before handing it to the Trooper. Transcript at 57. Trooper Maust then asked

appellant again if he had anything to drink “based on the strong odor” that he was

detecting and appellant said that he had three beers. Transcript at 57. When the Trooper

asked appellant to exit the vehicle so that he could determine if appellant was impaired,

appellant refused to do so and became argumentative. Trooper Maust called for backup

assistance.

       {¶6}   When the other officer arrived on the scene, appellant got out of his vehicle.

Appellant was instructed to walk to the front of the Trooper’s’ cruiser and then stated that

“he wasn’t going to walk on a line which I did not request him to do at that time.” Transcript

at 58. Appellant refused to perform the horizontal gaze nystagmus, walk and turn, one

leg stand and alphabet field sobriety tests. Trooper Maust testified that due to his close

proximity to appellant, he could detect a strong odor of alcohol coming from appellant’s

breath. He testified that appellant was very “stand off” (sic) and was not very compliant.

Transcript at 59. Appellant was then arrested for OVI. The following testimony was

adduced when the Trooper was asked why he placed appellant under arrest:

       {¶7}   A: Um based on the time of night the defendants (sic) speed on the given

road, um my personal contact with him as I stated, uh bloodshot eyes, hesitant, the line,

recanting of the statements, admission um refusing all tests, based on those observations

and (inaudible) I felt he was under the influence.

       {¶8}   Q: Now um Trooper Blauser (sic), you said the speed, now the speed was

34 in a 25, however based on your training is speed a possible indicator of someone

under the influence?

       {¶9}   A: It is.
Licking County, Case No. 2021 CA 00042                                                4


         {¶10} Q: Okay, now do you base your whole decision to arrest only on the speed?

         {¶11} A: Negative.

         {¶12} Q: What do you base your arrest on?

         {¶13} A: The personal contact and then the standardized field sobriety test if

given.

         {¶14} Q: Okay. And when you place someone under arrest what to you look at?

         {¶15} A: I don’t understand your question.

         {¶16} Q: Okay. If I were to say the totality of the circumstances?

         {¶17} A: Correct.

         {¶18} Transcript at 63. Appellant refused to take a breath test.

         {¶19} On cross-examination, Trooper Mauser testified that appellant’s speech

was not slurred and that he did not stumble over his words and that appellant was able

to recite his cell phone number very quickly. He admitted that he did not have any clue

of impaired driving from appellant’s speech. Trooper Mauser further admitted that

appellant did not sway or drift off when he walked and did not move around a lot when he

was in the backseat of the cruiser. Trooper Mauser also testified that he knew appellant

was a smoker and that a person could have bloodshot eyes due to a smoky room, a

medical condition or allergies and that a person might fumble due to nervousness or

anxiety.

         {¶20} On redirect, Trooper Maust testified that on the video of the stop, appellant

said “dude I fucked myself there” after admitting to the three beers. Transcript at 72. The

Trooper also testified that on the video, appellant stated that he did not want to incriminate

himself. Appellant never told the Trooper that he had any medical conditions or allergies
Licking County, Case No. 2021 CA 00042                                                 5


that would cause red eyes. Trooper Mauser also testified that the odor of alcohol was

present in the backseat of his cruiser. On redirect, he conceded that he never asked

appellant why he had bloodshot eyes.

       {¶21} Appellant testified at trial on his own behalf. He testified that he was around

smoke while at a bar and that he left the bar at around 1:00 a.m. after consuming three

beers. When he left the bar, he had been up for around 14 or 15 hours. Appellant denied

having any difficulties in taking his driver’s license out of his wallet or being aggressive

towards the officer. Appellant explained that he had been diagnosed with generalized

anxiety and that he had made the decision to remain in the car until a supervisor arrived

on the scene. Appellant testified that he refused to take the field sobriety tests because a

relative of his who had DUIs in his past had told him that all the tests did was incriminate

you and that he should refuse the tests.

       {¶22} On cross-examination, appellant testified that he did not like the taste of

alcohol, but drank it to help with his anxiety and help him relax. Appellant testified that it

was “almost like a medication” to him. Transcript at 97. He testified that he generally feels

the effects of alcohol after his third drink, but that he only had three beers in this case and

did not get drunk. During his testimony, appellant admitted that he did not pay attention

to his speed and speeding and that he lied to the Trooper about how much he had to

drink because he did not want to incriminate himself. On redirect, he testified that when

he was stopped, the three beers had very little effect on him. He testified that he drank

on a full stomach.

       {¶23} At the conclusion of the evidence and the end of deliberations, the jury, on

May 3, 2021, found appellant guilty of OVI. Appellant previously had pled to the speeding
Licking County, Case No. 2021 CA 00042                                             6


charge. Pursuant to a Judgment Entry filed on May 3, 2021, appellant was sentenced to

30 days in jail with 27 days suspended and fined $375.00. In addition, appellant’s driver’s

license was suspended for a period of one year and appellant was placed on probation

for a period of one year.

       {¶24} Appellant now appeals, raising the following assignment of error on appeal:

       {¶25} “I. THE CONVICTION OF APPELLANT OF OPERATING A VEHICLE

WHILE IMPAIRED, IN VIOLATION OF O.R.C. 4511.19(A)(1) WAS IN ERROR AND,

AFTER DRAWING REASONABLE INFERENCES, THE FINDING OF GUILT WAS

AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.”

                                             I

       {¶26} Appellant, in his sole assignment of error, argues that his conviction for OVI

is against the manifest weight and sufficiency of the evidence. We disagree.

       {¶27} As an initial matter, we note that to the extent that appellant argues that

there was not probable cause to stop his vehicle, this issue should have been raised in a

Motion to Suppress. Because appellant failed to file a Motion to Suppress raising the

issue of probable cause, this issue is waived. See State v. Rosso, 9th Dist. Medina C.A.

NO. 2410-M, 1995 WL 499781 and State v. Wintermeyer, 158 Ohio St.3d 513, 2019-

Ohio-5156, 145 N.E.3d 278.

       {¶28} Appellant contends that his conviction for operating a motor vehicle while

under the influence is against the sufficiency and manifest weight of the evidence. The

legal concepts of sufficiency of the evidence and weight of the evidence are both

quantitatively and qualitatively different. State v. Thompkins, 78 Ohio St.3d 380, 1997-

Ohio-52, 678 N.E.2d 541, paragraph two of the syllabus. The standard of review for a
Licking County, Case No. 2021 CA 00042                                                7


challenge to the sufficiency of the evidence is set forth in State v. Jenks, 61 Ohio St.3d

259, 574 N.E.2d 492 (1991) at paragraph two of the syllabus, in which the Ohio Supreme

Court held, “An appellate court's function when reviewing the sufficiency of the evidence

to support a criminal conviction is to examine the evidence admitted at trial to determine

whether such evidence, if believed, would convince the average mind of the defendant's

guilt beyond a reasonable doubt. The relevant inquiry is whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt.”

       {¶29} In determining whether a conviction is against the manifest weight of the

evidence, the court of appeals functions as the “thirteenth juror,” and after “reviewing the

entire record, weighs the evidence and all reasonable inferences, considers the credibility

of witnesses and determines whether in resolving conflicts in the evidence, the jury clearly

lost its way and created such a manifest miscarriage of justice that the conviction must

be overturned and a new trial ordered.” State v. Thompkins, supra, 78 Ohio St.3d at 387.

Reversing a conviction as being against the manifest weight of the evidence and ordering

a new trial should be reserved for only the “exceptional case in which the evidence weighs

heavily against the conviction.” Id.

       {¶30} Appellant, in the case sub judice, was convicted of operating a motor vehicle

in violation of R.C. 4511.19(A). Such section states, in relevant part, as follows: (A)(1)

No person shall operate any vehicle, streetcar, or trackless trolley within this state, if, at

the time of the operation, any of the following apply:

       {¶31} (a) The person is under the influence of alcohol, a drug of abuse, or a

combination of them.
Licking County, Case No. 2021 CA 00042                                                 8


       {¶32} Construing the evidence in a light most favorable to the prosecution, we find

that any rational trier of fact could have found that appellant was operating his motor

vehicle while under the influence of alcohol. As is stated above, appellant was stopped

for speeding at 1:09 a.m. and admitted to having been at a bar. He smelled of alcohol,

fumbled with documents, had bloodshot eyes and admitted, after first lying about it, to

consuming three beers. Appellant also admitted that while he did not like the taste of

alcohol, it helped him relax and with his anxiety. He stated that after the third beer, he

generally started feeling the effects of the alcohol. Appellant initially refused to get out of

his vehicle and was argumentative with the Trooper. Appellant refused both filed sobriety

and breath tests.

       {¶33} We find, therefore, that based on the totality of the evidence, appellant’s

conviction for operating a motor vehicle while under the influence of alcohol/drug of abuse

is not against the sufficiency of the evidence. We further find that the jury did not lose its

way in convicting appellant of OVI.

       {¶34} Appellant’s sole assignment of error is, therefore, overruled.
Licking County, Case No. 2021 CA 00042                                           9


      {¶35} Accordingly, the judgment of the Licking County Municipal Court is affirmed.

By: Baldwin, P.J.

Delaney, J. and

Wise, Earle, J. concur.